Case 2:20-cr-00067-JAW Document 11 Filed 05/10/21 Page 1 of 17            PageID #: 64




                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE

UNITED STATES OF AMERICA                )
                                        )
      v.                                )      No. 2:20-cr-00067-JAW-1
                                        )
WILLIAM A. BISCHOFF                     )

               ORDER ON MOTION TO MODIFY CONDITIONS
                      OF SUPERVISED RELEASE

      A man on federal supervised release, who orchestrated a multi-million-dollar

investment fraud scheme, moves to terminate location monitoring and home

confinement following his release from incarceration under 18 U.S.C. § 3582(c)(1)(A).

The Court dismisses the motion without prejudice because the supervisee has not

shown that exceptional circumstances justify modifying the terms of his supervised

release and because a modification would fail to reflect the seriousness of the offense,

promote respect for the law, provide just punishment, or protect the public.

I.    PROCEDURAL BACKGROUND

      A.     William Bischoff’s Conviction, Sentence, and Release from
             Incarceration

      On December 27, 2017, federal prosecutors in the District of New Hampshire

filed a two-count information charging William A. Bischoff with one count of Wire

Fraud in violation of 18 U.S.C. § 1343 and one count of Willfully Failing to File

Individual Federal Income Tax Returns in violation of 26 U.S.C. § 7203. United

States v. William A. Bischoff, No. 1:17-cr-00196-JD (D.N.H.), Criminal Information

(ECF No. 1). The charges alleged Mr. Bischoff defrauded clients of his investment
Case 2:20-cr-00067-JAW Document 11 Filed 05/10/21 Page 2 of 17                PageID #: 65




advisory business and obtained money and property through materially false

pretenses, representations, and promises. Id. at 2-3.

      The fraud scheme was simple. Mr. Bischoff solicited clients to pay him money

that he promised to invest on their behalf. Id. In many cases, he promised returns

that “far-exceeded market norms.”          Id.       But, according to the information, Mr.

Bischoff failed to make good on his promises and instead used significant amounts of

his clients’ money “to pay personal expenses, engage in personal financial

investments, repay other investors from whom he had previously diverted funds and

to make other payments wholly unrelated to the business enterprises and financial

investments for which [he] promised he would use the funds.” Id.

      On March 9, 2018, Mr. Bischoff waived indictment and pleaded guilty to the

information. United States v. Bischoff, No. 1:17-cr-00196-JD (D.N.H.), Waiver of

Indictment (ECF No. 8). On June 20, 2018, Mr. Bischoff appeared for sentencing

before United States District Judge Joseph A. DiClerico. Id., Min. Entry (June 20,

2018). Judge DiClerico sentenced Mr. Bischoff to forty-eight months imprisonment

on count one, and twelve months imprisonment on count two, to be served

concurrently. Id., J. at 2 (ECF No. 18). Mr. Bischoff was also sentenced to three

years of supervised release on count one, and one year on count two, to run

concurrently. Id. at 3. There was a special assessment of $125 and Judge DiClerico

ordered Mr. Bischoff to pay $5,647,446.31 in restitution on count one and $568,845

in restitution on count two. Id. at 6-8.




                                                 2
Case 2:20-cr-00067-JAW Document 11 Filed 05/10/21 Page 3 of 17          PageID #: 66




      On April 20, 2020, Mr. Bischoff moved for release to home confinement

pursuant to 18 U.S.C. § 3582(c)(1)(A), claiming “extraordinary and compelling

reasons” justified his release from incarceration. Id. , Mot. for Emergency Immediate

Release to Home Confinement (ECF No. 62). Mr. Bischoff asserted he was particularly

susceptible to death or serious illness from COVID-19 because he was seventy-nine

years old and a cancer survivor. Id. On April 29, 2020, the Government objected.

Id., United States’ Obj. to Mot. for Emergency Immediate Release to Home

Confinement/Compassionate Release 3582(C)(1)(A)(i) (ECF No. 66). On May 5, 2020,

Judge DiClerico dismissed without prejudice Mr. Bischoff’s motion for compassionate

release after concluding he failed to comply with the compassionate release statute’s

mandatory exhaustion requirement without reaching the merits of Mr. Bischoff’s

motion. Id., Order (ECF No. 68).

      On May 7, 2020, Mr. Bischoff filed a motion for reconsideration, arguing Judge

DiClerico had misinterpreted the exhaustion requirement, and requested a new order

addressing the merits of his motion for compassionate release. Id., Mot. to Reconsider

Order Denying Def.’s Mot. for Compassionate Release (ECF No. 69). Mr. Bischoff

indicated the Government did not object to the Court’s consideration of his motion for

compassionate release on the merits. Id. at 1. Judge DiClerico granted the motion

for reconsideration the next day after rejecting Mr. Bischoff’s interpretation of

§ 3582(c)(1)(A) but finding the Government’s acquiescence waived the exhaustion

requirement. Id., Order (ECF No. 70).




                                          3
Case 2:20-cr-00067-JAW Document 11 Filed 05/10/21 Page 4 of 17            PageID #: 67




      On May 19, 2020, Judge DiClerico granted Mr. Bischoff’s motion for

compassionate release, after updated briefing. Id., Order (ECF No. 77). Judge

DiClerico amended Mr. Bischoff’s sentence, and reduced the incarcerative portion of

the sentence to time served. Id., Am. Sentence at 1 (ECF No. 78). He further ordered

that Mr. Bischoff be placed on a special term of supervised release until

December 14, 2021, which is equivalent to what Mr. Bischoff’s release date would

have been from the Bureau of Prisons. Id. Following this special term of supervised

release, Mr. Bischoff will begin his original three-year term of supervised release. Id.

      During the special term of supervised release, Judge DiClerico specifically

restricted Mr. Bischoff “to his residence at all times until December 14, 2021, except

for employment; education; religious services; medical, substance abuse, or mental

health treatment; attorney visits; court appearances; court-ordered obligations; or

other activities as pre-approved by the officer.” Id. at 3. Furthermore, Mr. Bischoff

was required to abide by location monitoring during the first ninety days of his

supervised release, “after which [Mr. Bischoff] will continue to be monitored using

the location monitoring technology at the discretion of the probation officer.” Id.

      B.     William Bischoff’s Supervised Release in Maine

      On September 29, 2020, Judge DiClerico ordered jurisdiction over

Mr. Bischoff’s supervised release be transferred to the District of Maine effective

upon this Court’s acceptance of jurisdiction. Transfer of Jurisdiction at 1 (ECF No. 1).

On September 30, 2020, this Court accepted jurisdiction. Id. On March 3, 2021, Mr.

Bischoff moved pro se to modify the conditions of his home confinement and requested



                                           4
Case 2:20-cr-00067-JAW Document 11 Filed 05/10/21 Page 5 of 17           PageID #: 68




the Court issue an order instructing the United States Probation Office for the

District of Maine (USPO) to cease location monitoring.        Mot. to Amend Special

Condition of Supervision (ECF No. 2) (Def.’s Mot.).        On March 19, 2021, the

Government responded in opposition. Gov’t’s Resp. in Opp’n to Def.’s Mot. to Modify

Conditions of Supervised Release (ECF No. 3) (Gov’t’s Opp’n).

      On April 8, 2021, the Court issued an order indicating Mr. Bischoff’s probation

officer had submitted two confidential responses to the Court concerning

Mr. Bischoff’s motion to terminate location monitoring. Order (ECF No. 4). The

Court ordered that the confidential responses be placed on the docket and ordered

Mr. Bischoff and the Government to respond within seven days of the date the

responses are docketed to inform the Court whether they wish to file supplemental

memoranda in light of the responses. Id. The Clerk’s Office placed both confidential

responses on the docket later that day.       Resp. to Req. to Modify Conditions of

Supervision (ECF No. 5) (First Probation Mem.); Suppl. Resp. to Req. to Modify

Conditions of Supervision (ECF No. 6) (Second Probation Mem.).

      On April 13, 2021, Mr. Bischoff called the Clerk’s Office and indicated he

intended to file a supplemental memorandum, and the Court ordered that he file such

memorandum by April 23, 2021. Order (ECF No. 7). That same day, the Government

filed its supplemental response. Gov’t’s Suppl. Resp. in Opp’n to Def.’s Mot. to Modify

Conditions of Supervised Release (ECF No. 8) (Gov’t’s Suppl. Opp’n). On April 15,

2021, Mr. Bischoff filed his supplemental memorandum. Suppl. Mem. – Mot. to

Modify Conditions of Release (ECF No. 9) (Def.’s First Suppl. Mem.).               On



                                          5
Case 2:20-cr-00067-JAW Document 11 Filed 05/10/21 Page 6 of 17          PageID #: 69




April 22, 2021, Mr. Bischoff filed a response to the Government’s supplemental

opposition. Suppl. Mem. – Mot. to Modify Conditions of Release (ECF No. 10) (Def.’s

Second Suppl. Mem.).

II.   THE PARTIES’ POSITIONS

      A.     William Bischoff’s Motion

      Mr. Bischoff requests that the Court terminate his location monitoring and

home confinement. Def.’s Mot. at 1. He notes the special condition of his home

confinement and supervised release stated that the USPO shall use location

monitoring during the first ninety days of his home confinement, and then as needed

at the discretion of his supervising probation officer. Id. Mr. Bischoff claims that

although the Maine USPO does not object to terminating location monitoring, it has

a policy of using location monitoring for all individuals serving a term of home

confinement and will not deviate from this policy without a court order. Id. at 2. He

notes that he has been on location monitoring for two hundred seventy days, rather

than ninety, and has been compliant with his supervision. Id. Thus, he requests a

court order striking the special condition requiring location monitoring and “the home

confinement conditions of supervised release.” Id.

      B.     The Government’s Opposition

      The Government objects to Mr. Bischoff’s request to terminate location

monitoring because the conditions are “reasonable, supported, and not unusual.”

Gov’t’s Opp’n at 3. It notes that “[a]n extended period of home confinement following

the granting of a compassionate release motion often serves to promote respect for



                                          6
Case 2:20-cr-00067-JAW Document 11 Filed 05/10/21 Page 7 of 17           PageID #: 70




the law and protect the public.” Id. Thus, “[t]he Government submits that the

conditions should remain.” Id.

      C.     The USPO’s First Memorandum

      In its first memorandum to the Court, the USPO represents that Mr. Bischoff

“scores Low Risk on the Post-Conviction Risk Assessment tool” and similarly situated

offenders “have a re-arrest rate of 3% and a revocation rate of less than 1%.” First

Probation Mem. at 1. The USPO further notes Mr. Bischoff has fully complied with

the terms of his supervision and “would be an ideal candidate for our Low Intensity

Supervision program if not for the officer-specific responsibilities of the [Location

Monitoring] Program.” Id.

      The USPO “offers no objection to the removal of the home confinement

condition.” Id. at 2. It submits “the condition does not serve to mitigate any risk in

this case” because Mr. Bischoff is an eighty-year-old white-collar offender. Id. The

USPO informs the Court that Mr. Bischoff’s only other conviction is a 1963 conviction

of furnishing alcohol to a minor when Mr. Bischoff was twenty-two. Id. Thus, the

USPO concludes Mr. Bischoff “is not a risk of physical harm to anyone” and that

monitoring his movements “appears to be a gratuitous requirement, especially given

the Probation Office resources applied to manage it.” Id. The USPO observes that

Mr. Bischoff has “significant restitution to repay” and should be encouraged to work

outside the home to pay off his restitution. Id. It assures the Court that the USPO

will expeditiously cease location monitoring if the Court grants Mr. Bischoff’s motion

but will continue monitoring Mr. Bischoff’s location if the motion is denied. Id.



                                          7
Case 2:20-cr-00067-JAW Document 11 Filed 05/10/21 Page 8 of 17          PageID #: 71




      D.     The USPO’s Second Memorandum

      The USPO’s second memorandum painted Mr. Bischoff in a different light.

Second Probation Mem. at 1. There, the USPO stated the terms of Mr. Bischoff’s

Location Monitoring Agreement require that he submit his leave schedule to the

Probation Office with advance notice. Id. The USPO further indicated Mr. Bischoff

has been compliant in submitting his leave schedule along with documentation to

verify his activities. Id. However, the USPO noted that it had spoken to Mr. Bischoff

“on multiple occasions about the length of time he was requesting for specific

activities and as a result, restrictions have been tightened.” Id.

      The trouble started on April 3, 2021, when probation officers spoke with

Mr. Bischoff about his requested leave schedule and supporting documents.          Id.

Mr. Bischoff admitted he had failed to comply with the Location Monitoring

Agreement and had been “cushioning” his time out and “participated in activities he

did not have prior approval for” without providing proper documentation to the

USPO. Id. As a result, the USPO “respectfully recommends the home confinement

special condition remain in effect.” Id. However, the USPO noted it was open to

revisiting the issue in the future. Id.

      E.     The Government’s Supplemental Opposition

      In its supplemental opposition, the Government contends the Court should

deny Mr. Bischoff’s motion. Gov’t’s Suppl. Opp’n at 1. In light of the USPO’s filings,

the Government urges that Mr. Bischoff’s “sole claim in favor of removing the home

confinement condition--that he has been compliant with his supervision since his



                                           8
Case 2:20-cr-00067-JAW Document 11 Filed 05/10/21 Page 9 of 17              PageID #: 72




release from incarceration--is false.” Id. Thus, the Government requests that the

Court deny Mr. Bischoff’s motion. Id. at 2.

      F.     William Bischoff’s First Supplemental Memorandum

      In response to the USPO’s filings, Mr. Bischoff extends “his deep regret and

apology to the Court for causing Probation to submit a secondary letter of opposition

to [his] Motion.” Def.’s First Suppl. Mem. at 1. He states he has “been very diligent

and respectful of boundaries and rules” since beginning his supervised release. Id.

Mr. Bischoff explains that on April 2, 2021, Probation Officer Justine Graves spoke

to him about the length of time he needed for shopping. Id. He admits that he “never

needed all the time and was home well before the deadline.” Id. He further admits

that sometimes he would “stop for coffee, run an errand for [his] daughter or take a

slow ride home to enjoy the ride.” Id. Mr. Bischoff concedes “[t]hese activities were

not listed on [his] schedule . . ..” Id. He claims to “offer no excuses” and states he has

“extended [his] regrets to Probation . . ..” Id.

      In closing, Mr. Bischoff states he has “a significant restitution obligation” and

informs the Court that he was able to “complete a transaction on Vermont property

that could, if [it] closes, return several hundred thousand dollars to certain victims.”

Id. He also states that two financial groups have requested that he represent them,

which will require more activity and travel, and asserts that he has a 34% interest in

an entity that could repay more victims if liquidated. Id. Mr. Bischoff states his

“desire and goals are to do the very best [he] can and hope and pray for some




                                            9
Case 2:20-cr-00067-JAW Document 11 Filed 05/10/21 Page 10 of 17             PageID #: 73




redemption, peace and security.” Id. He concludes that the “sooner [he] can commit

to full time activity there are better chances for more significant restitution.” Id.

       G.    William Bischoff’s Second Supplemental Memorandum

       Dated April 18, 2021, Mr. Bischoff’s second supplemental memorandum

contends that the USPO and the Government’s filings are not “an accurate portrayal

of [his] behavior and dedication over the past 11 months while under home

confinement.” Def.’s Second Suppl. Mem. at 1. Rather than submit documentation

and statements of support, Mr. Bischoff lists a number of individuals he believes “can

attest to [his] efforts and compliance.”        Id.   These individuals include: (1) his

daughter; (2) his supervisor at the Stage Neck Inn in York, Maine where he worked

last summer and will work again starting on May 1, 2021; (3) two employees of

Goodwill of Maine who are assisting him with his reentry to society; (4) a “retired

Maine criminal defense attorney and long-time friend;” and (5) the town manager of

Fair Haven, Vermont. Id.

       In closing, Mr. Bischoff repeats his claim that his “past experience and

continued support currently offer opportunities for [him] to create more significant

revenues” and pay off his restitution. Id. He argues that he has “shown respect and

cooperation through investigation, plea agreement and incarceration.” Id.

III.   LEGAL STANDARD

       Under 18 U.S.C. § 3583, a court may “modify, reduce, or enlarge the conditions

of supervised release, at any time prior to the expiration or termination of the term

of supervised release . . ..” 18 U.S.C. § 3583(e)(2). However, the statute states that



                                           10
Case 2:20-cr-00067-JAW Document 11 Filed 05/10/21 Page 11 of 17           PageID #: 74




the court should consider a set of factors under 18 U.S.C. § 3553(a) in making this

decision and the court must act “pursuant to the provisions of the Federal Rules of

Criminal Procedure relating to the modification of probation and the provisions

applicable to the initial setting of the terms and conditions of post-release

supervision.” Id.

      “The showing required for a defendant to obtain a modification of a condition

of supervised release pursuant to section 3583(e) is an open question in [the First

Circuit].” United States v. Garrasteguy, 559 F.3d 34, 43 n.12 (1st Cir. 2009). The

unanswered question is whether, in modifying or terminating supervised release, the

trial court acts within its discretion or whether a defendant must demonstrate

changed or extraordinary circumstances.        Compare United States v. Kay, 283

F. App’x 944, 946 (3d Cir. 2008) (unpublished) (reviewing district court’s modification

of supervised release for abuse of discretion and leaving open the question of whether

a “significantly changed or extraordinary circumstances” standard is controlling in

its modification determination), with United States v. Lussier, 104 F.3d 32, 36 (2d

Cir. 1997) (“Section 3583(e) provides the district court with retained authority to

revoke, discharge, or modify terms and conditions of supervised release following its

initial imposition of a supervised release term in order to account for new or

unforeseen circumstances”).

      Rather than attempt to resolve this uncertain legal issue, the Court will

analyze Mr. Bischoff’s motion to terminate location monitoring under both standards.

See United States v. Swain, No. 1:11-cr-00015-JAW, 2021 U.S. Dist. LEXIS 77113,



                                          11
Case 2:20-cr-00067-JAW Document 11 Filed 05/10/21 Page 12 of 17           PageID #: 75




at *8-10 (D. Me. Apr. 22, 2021); United States v. Caparotta, No. 1:06-cr-00058-JAW,

2016 U.S. Dist. LEXIS 80925, at *4-6 (D. Me. Jun. 22, 2016).

IV.      DISCUSSION

         Assuming the higher standard applies in the First Circuit, Mr. Bischoff has

not shown any significantly changed or extraordinary circumstances that justify

lifting the home confinement and location monitoring conditions.

         The record from the United States District Court in New Hampshire confirms

that on June 20, 2018, Judge DiClerico imposed a sentence of forty-eight months of

incarceration and three years of supervised release. United States v. Bischoff, No.

1:17-cr-00196-JD (D.N.H.), J. (ECF No. 18). Judge DiClerico allowed Mr. Bischoff to

self-report to federal prison on July 20, 2018. Id., J. at 2. On July 20, 2018, Judge

DiClerico denied a motion to extend the self-surrender. Id., Endorsed Order (Jul. 20,

2018).

         On May 19, 2020, Judge DiClerico granted Mr. Bischoff’s motion for immediate

compassionate release and amended Mr. Bischoff’s sentence from forty-eight months

to time served. Id., Order (ECF No. 77); Am. Sentence (ECF No. 78). In his release

order, Judge DiClerico, however, made it plain that he considered the period from

May 19, 2020 to December 14, 2021, when Mr. Bischoff would have been released

from BOP custody as a “special term of supervised release.” Am. Sentence at 1. After

this “special term” expired, Judge DiClerico placed Mr. Bischoff on three years of

supervised release as he originally provided following the expiration of Mr. Bischoff’s

incarcerative sentence. Id.



                                          12
Case 2:20-cr-00067-JAW Document 11 Filed 05/10/21 Page 13 of 17           PageID #: 76




      During this special period of supervised release, Judge DiClerico imposed

significant restrictions on Mr. Bischoff:

      The defendant is restricted to his residence at all times until December
      14, 2021, except for employment; education; religious services; medical,
      substance abuse, or mental health treatment; attorney visits; court
      appearances; court-ordered obligations; or other activities as pre-
      approved by the officer.

Id. at 3. From this language, this Court infers that even though Judge DiClerico

granted Mr. Bischoff compassionate release, he viewed the period until December 14,

2021 as a compassionate substitute for the original incarcerative sentence.

      In keeping with this view of the compassionate release order, Judge DiClerico

expressly provided that during the first ninety days, Mr. Bischoff would be monitored

by location monitoring. Id. However, Judge DiClerico did not order that this location

monitoring should terminate automatically. Id. He specifically vested that authority

in Mr. Bischoff’s supervising probation officer, leaving it to the USPO’s discretion to

assess whether continued monitoring is appropriate. Id.

      Here, after initially supporting Mr. Bischoff’s request to cease location

monitoring, the supervising officer opposes early termination because Mr. Bischoff

admitted he had not been compliant with the provisions. Second Probation Mem.

at 1. As such, the Court finds Mr. Bischoff is currently serving his sentence as the

sentencing judge intended and presented no changed or exceptional circumstances

justifying early termination of location monitoring or home confinement.

      The Court also finds Mr. Bischoff’s alleged need to work outside the home an

unpersuasive reason to end his location monitoring and home detention for three



                                            13
Case 2:20-cr-00067-JAW Document 11 Filed 05/10/21 Page 14 of 17             PageID #: 77




reasons. First, it is not a changed or exceptional condition. To the extent that the

terms of his supervised release impair his ability to make restitution, Judge DiClerico

presumably considered that when he placed Mr. Bischoff in home confinement under

location monitoring. These circumstances have not changed since Mr. Bischoff began

supervised release and Mr. Bischoff’s ability to work is just as limited now as it was

then.

        The second point is the conditions of Mr. Bischoff’s special term of supervised

release expressly permit him to work outside the home. Id., Am. Sentence at 3 (“The

defendant is restricted to his residence at all times until December 14, 2021, except

for employment . . .”). As such, the Court is unsure why Mr. Bischoff claims he needs

home confinement and location monitoring to end so that he can earn income to make

restitution.

        Third, the COVID-19 pandemic has led many employers to adopt flexible work-

from-home      arrangements,   particularly    in   white-collar   professions.   These

developments make the Court skeptical of Mr. Bischoff’s statement that he needs

location monitoring and home confinement to end so he can to reenter the financial

services sector.

        Additionally, Mr. Bischoff would have a significant burden demonstrating that

he is entitled to a relaxation of the terms of his supervised release if he had

scrupulously complied with the existing conditions of supervised release. As another

court has observed in the context of an early termination of supervised release, a

defendant “is not entitled to early termination simply because he has successfully



                                          14
Case 2:20-cr-00067-JAW Document 11 Filed 05/10/21 Page 15 of 17         PageID #: 78




served a portion of his supervised release.” United States v. McKay, 352 F. Supp.

2d 359, 361 (E.D.N.Y. 2005). Similarly, a defendant who merely complies with the

terms of supervised release is not entitled to early termination because “ultimately

[compliance] is what is expected of him.” United States v. Medina, 17 F. Supp.

2d 245, 247 (S.D.N.Y. 1998). But Mr. Bischoff, however, cannot show even mere

compliance with the terms of his supervised release. Therefore, the Court concludes

Mr. Bischoff has not shown changed conditions justify the lifting of location

monitoring or an end to home confinement.

      Assuming the lower standard applies, and the Court has discretion to modify

Mr. Bischoff’s terms of supervised release, the Court declines to do so. The Court

concludes striking location monitoring would fail to “reflect the seriousness of [Mr.

Bischoff’s] offense, to promote respect for the law, and to provide just

punishment . . ..” 18 U.S.C. § 3553(a)(2)(A).

      Mr. Bischoff orchestrated a multi-million-dollar financial fraud scheme,

coupled with tax evasion. He victimized twenty-six households, many of whom were

his family friends. United States v. Bischoff, No. 1:17-cr-00196-JD (D.N.H.), Order

at 2 (ECF No. 77). This serious crime merited considerable punishment. When Judge

DiClerico decided to release Mr. Bischoff, he gave weight to statements from Mr.

Bischoff’s victims, which asserted that Mr. Bischoff was likely to return to his

criminal ways if granted compassionate release. Id. at 3, 8. Judge DiClerico also

noted that “[a] longer time in custody at the BOP would be preferable both from the

victims’ and the court’s perspectives.” Id. at 8. He stated that home confinement



                                          15
Case 2:20-cr-00067-JAW Document 11 Filed 05/10/21 Page 16 of 17             PageID #: 79




under “strict conditions . . . to protect the public” was preferable to “outright release”

because “[Mr.] Bischoff’s crime and the impact on his victims weigh in favor of careful

supervision.” Id. at 9. Judge DiClerico further pointed out that Mr. Bischoff “did

defraud a large number of vulnerable people” and “[h]is suggestion in a prior motion

that he should be allowed to return to work raised a concern that he did not

understand the criminal nature of his activities or the serious impact his crime had

on his victims.” Id. Thus, Judge DiClerico found home confinement subject to strict

conditions of release would best protect Mr. Bischoff from COVID-19 and protect the

public from Mr. Bischoff. Id.

      Judge DiClerico’s order granting Mr. Bischoff’s motion for compassionate

release stresses that home confinement and robust supervision are critical to

protecting the public from Mr. Bischoff and ensuring he is appropriately punished for

his serious fraud and tax evasion offenses. Accordingly, the Court declines to modify

the location monitoring and home confinement conditions.

      Like Judge DiClerico, the Court is concerned Mr. Bischoff does not appreciate

the seriousness of his offense and the importance of following instructions from his

supervising probation officer. Mr. Bischoff recently admitted willful noncompliance

with the terms of his home confinement and location monitoring programs. That is

unacceptable. Mr. Bischoff claims this noncompliance was limited to stopping for

coffee, running errands for his daughter, or taking a slow drive home. Although the

conduct underlying these violations, as he described it, is not concerning, the fact that




                                           16
Case 2:20-cr-00067-JAW Document 11 Filed 05/10/21 Page 17 of 17       PageID #: 80




they happened at all is troubling. The Court finds it inappropriate to reward Mr.

Bischoff’s misbehavior by relaxing the same conditions he violated.

V.    CONCLUSION

      The Court DISMISSES without prejudice William A. Bischoff’s Motion to

Amend Special Condition of Supervision (ECF No. 2).

      SO ORDERED.
                                       /s/ John A. Woodcock, Jr.
                                       JOHN A. WOODCOCK, JR.
                                       UNITED STATES DISTRICT JUDGE

Dated this 10th day of May, 2021.




                                         17
